COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 PATRICIA HIGHTOWER,                                           No. 08-11-00273-CV
                                                  §
                             Appellant,                           Appeal from the
                                                  §
 v.                                                         County Court at Law No. 6
                                                  §
                                                             of El Paso County, Texas
 CITY OF EL PASO, TEXAS,                          §
                                                                 (TC# 2009-4040)
                             Appellee.            §


                                MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Patricia Hightower, and

Appellee, City of El Paso, to dismiss this appeal pursuant to TEX.R.APP.P. 42.1 because the

parties have settled all matters in controversy. We grant the motion and dismiss the appeal with

prejudice. Pursuant to the parties’ agreement, we assess costs against the party incurring same.

See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the

appellant).



May 16, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.